ACCEPTED
                                                                                             12-15-00148-CV
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                       7/20/2015 12:30:20 PM
                                                                                               CATHY LUSK
                                                                                                      CLERK

                                  NO. 12-15-00148-CV

                                           ***                  FILED IN
                                                         12th COURT OF APPEALS
                                                              TYLER, TEXAS
                            IN THE COURT OF APPEALS
                                                         7/20/2015 12:30:20 PM
                                                              CATHY S. LUSK
                     FOR   THE TWELFTH JUDICIAL DISTRICT          Clerk

                                    TYLER, TEXAS

                                           ***

                                  GUY GRANTHAM

                                                             Appellant

                                            V.

                               RACEFAB, INC., ET. AL.
                                                             Appellees

                                           ***

     APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                     MOTION FOR REHEARING

                                           ***

TO THE HONORABLE JUSTICES OF THE COURT:

      Appellant requests a forty-five (45) day extension to file his Motion for Rehearing,

and for good cause, would show as follows:

1.    The trial court’s judgment was signed on May 4, 2015, and Appellant timely filed

a notice of appeal. The clerk’s record was due on July 3, 2015.

2.    On July 15, 2015, the Court dismissed Appellant’s appeal because, Appellant

failed, after notice, to pay or make arrangements to pay the trial court clerk’s fee for

preparing the clerk’s record. Appellant’s Motion for Rehearing is currently to be filed by

                                             1
July 30, 2015.

3.    On or about July 6, 2015, Appellant requested that the Cherokee County Clerk

issue a Writ of Execution to Racefab, Inc. It was Appellant’s intent to determine if a

judgment could be collected prior to wasting this Court’s time and incurring unnecessary

expense with and on an appeal. The Writ of Execution is returnable in ninety (90) days.

4.    A forty-five (45) day extension on Appellant’s time to file a Motion for Rehearing

would allow the Cherokee County Sherriff time to return the writ and allow Appellant an

opportunity to determine whether an appeal in this matter makes sense for all involved.

5.    Appellant fully expects and intends that Appellant’s Motion for Rehearing will

either: 1) consist, pursuant to TEX. R. APP. P. 42.1, of a Notice of Dismissal; or 2)

indicate that the clerk and reporter have been paid in full for both the transcript and

record.

4.    This is Appellant’s first motion for extension of time to file his Motion for

Rehearing.

5.        Under Tex. R. App. P. 10.3, the undersigned does not know if Appellee is

represented by counsel on appeal and was unable to confer with Appellee regarding this

motion.

      FOR THESE REASONS, Appellant prays that the Court grant his motion for

extension of time and extend the deadline for filing their motion for rehearing to

September 13, 2015.




                                            2
                                     Respectfully Submitted,
                                     THE MCCLEERY LAW FIRM

                                     //S//Stephen E. McCleery
                                     Stephen E. McCleery
                                     State Bar of Texas No. 00794258
                                     Federal Id. No. 21007
                                     5020 Montrose, Blvd., 6th Floor
                                     Houston, Texas 77006
                                     Telephone      713/622-3555
                                     Facsimile      713/224-8555
                                     E-Mail         smccleery@mccleerylaw.com

                                     ATTORNEY FOR APPELLANT
                                     GUY GRANTHAM



                                CERTIFICATE OF SERVICE

        The below signed certifies that on this the 20th day of July 2015, the above document
was served, pursuant to TEX. R. CIV. P. 21, on the last known attorney of record for all Appellees
via electronic service.

                                                    //S//Stephen E. McCleery
                                                    The McCleery Law Firm

VIA ELECTRONIC SERVICE

Mr. R. Chris Day
Law Offices of Day & Wallace
517 East Commerce Street
Jacksonville, Texas 75766

ATTORNEYS FOR PLAINTIFF/COUNTER-DEFENDANT
RACEFAB, INC./THIRD-PARTY DEFENDANTS




                                                3